 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining unit described below with respect towages, hours, and other terms and conditions ofemployment,andembody in a signedagreement any understanding reached. Thebargainingunit is:All production and maintenance employeesof the Respondentat itsDayton, Ohio,plant,includingplantclericalsandfollowupclerksbutexcludingallmanagementpersonnel, office clericals,technical employees with diverse interests,salesemployees, co-op students, fieldservicedepartmentemployees,professionalemployees,guards,andsupervisors as defined in the Act.THE SHEFFIELDCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice.Room 2407, Federal Office Building, 550Main Street, Cincinnati, Ohio 45202, Telephone684-3686.Universal Form Clamp Co.andTool & DieMakersLodge No. 113, InternationalAssociationofMachinists,AFL-CIO,Petitioner.Case 13-RC-10572.March 1, 1967DECISION ON REVIEW AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn June 16, 1965, the Regional Director forRegion 13 issued a Decision and Direction ofElection in the above-entitled proceeding in a votinggroupconfinedtotheEmployer's toolroomdepartment employees at its Chicago, Illinois, plant.In so doing, lie granted the Petitioner's request forseverance of such employees from an establishedproduction and maintenance unit represented byIntervenor,District 50,UnitedMineWorkers ofAmerica, and found they could appropriatelyconstitutea separate unit, if they so desired.Thereafter, in accordance with Section 102.67 of theNationalLaborRelationsBoardRulesandRegulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's Decision granting a severance election forthe toolroom employees. The National LaborRelations Board, by telegraphic order dated July 13,1965, granted the request for review and stayed theelection.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the entire record in thiscasewith respect to the Regional Director'sdetermination under review and makes the followingfindings:The Employer, a manufacturer of concrete formclamps,employsabout165productionandmaintenance employees (including the toolroomemployeeshere involved)who are currentlyrepresented by the Intervenor. There is a longbargaining history for this unit. District 8 of the IAM,of which the Petitioner herein is a component part,was the representative for an 18-year periodbeginning with its certification in 1944 and ending in1962,when, following a Board election, theIntervenor superseded District 8 as the collective-bargaining representative for the employees in theproduction and maintenance unit. At or near the endof the first bargaining contract negotiated by theIntervenor following its 1962 certification, thePetitioner timely filed the instant petition to severthe toolroom department from the contractual unit.The Regional Director granted the requestedseverance, finding that the toolroom is a separatelysupervised department located in a partitionedcorner of the plant and that the 11 employees in thisdepartment (7 are tool-and-diemakers, 3 aremachinists, and 1 is a machinist apprentice) arejourneymen who possess the skills customarilyassociated with their their respective crafts. TheEmployer contends that these considerations aloneare not enough to warrant a severance election.Emphasizing that less than 50 percent of the workingtime of toolroom employees is devoted to typicaltoolroomwork and that substantial functionalinterchange exists between this work and the workof employees in the production department, theEmployer seeks dismissal of the severance petitionon the ground, among others, that Petitioner has notestablished that the toolroom employees areprimarily engaged in the performance of tasksrequiring the exercise of their craft skills.The record indicates that only about 40 percent ofthe toolroom employees' worktime involves themaking and repairing of the Employer's productiontools and dies for the manufacture of concrete formclamps.About 45 percent of the work done by toolroomemployees is described as "troubleshooting." Thiswork is performed on the production floor andentails the observation of malfunctioning machinesand making necessary corrections, adjustments, orsetups on the production floor. As appears from the163 NLRB No. 23 NEIL AMANA FOOD SERVICE, INC.185undisputed testimony of the Employer's plantsuperintendent, similar work in other shops in thearea is normally performed by machine setup men,but in this shop it is done by the tool-and-die makersonly because their is not enough craft work to keepthe toolroom employees busy full time.The remaining 15 percent of the toolroomemployees' time is spent performing machine workon the product manufactured by the Employer, andinvolves such tasks as milling, drilling, cutting, arc-welding, and lay-out. Although a major portion ofsuch tasks, when performed by the toolroomdepartment employees, is done on the machineslocated in the toolroom, many of the machines thereare identical to those located within the productionareas. In addition, during periods when toolroomwork is scarce, toolroom employees are assigned tothe production floor to perform production duties.On one recent occasion, four of the toolroomemployees were assigned to the production arc-welding department for approximately 1 month, andconcurrentlythreeotherswereassignedtoproduction drilling machines for approximately 6weeks. Thus, 7 of the 11 toolroom employees wereregularlyworking on the production floor inproduction work for a significant period of time.Moreover, just as toolroom employees at timesperformwork on the production floor, so tooproduction employees on occasion will use toolroommachines to perform their tasks.'The Board has recently reviewed its craftseverance policy and determined that in makingsuch unit findings utilization of a broader area ofinquiry is desirable in order to accord appropriateweight to factors favoring each of the competinginterests involved.2In the instant case, the functional coherence oftoolroom and production employees and theircommunity of interest has long been recognized, asreflected, in part, by the existing job-posting andseniority practices. Thus, under the long-establishedplantwide seniority system, all job openings aremade available under a posting arrangement to anyemployee applicant meeting the job qualifications onthe basis of seniority; and job "bumping" rights aresimilarly afforded to senior employees throughoutthe plant in the event of layoff or reduction in force.Moreover, the efficacy for bargaining purposes of acommon unit grouping of the production andtoolroom employees here is emphasized by the 20-year period during which toolroom employees havebeen represented as part of the plantwide unit.During this entire 20-year period, so far as thisrecord shows, no effort was made by toolroomemployees to seek either separate representation orIWhile milling machines, doll presses,and lathes are locatedin both areas, only the toolroom contains saws; and all of the latterwork, which is performed by production employees on Employer'sproduct, is done in the toolroom2MallinckrodtChemicalWorks,UraniumDivision,162NLRB 387.separate recognition within the unit as a grouppossessing special interests or having special needsrequiring protection.All this suggests that thepresent severance attempt is not fundamentallybottomed upon any special interest or need oftoolroom employees, but rather derives from apurpose ultimately to reestablish District 8 of theIAM to its former representative status through itsconstituent local, the Petitioner.3Insummary, toolroom employees are notprimarily engaged in toolroom work since more thanhalf of their working time is spent performingproduction and troubleshooting duties. In addition,the extent of their functional similarity and workinterchangewith production employees militatesagainst a finding that they possess the degree ofseparate identity and special interests required forseverance. For these reasons, and as there is also noshowinghere that the proposed unit wouldencompass all like or related craftsmen in the plant,we conclude that the interests and duties of thetoolroom employees and those of the remainingproduction and maintenance employees are notsufficientlydiversetojustifyseverance.Accordingly, we shall dismiss the petition.4ORDERIT IS HEREBY ORDERED that the petition filedherein be, and it hereby is, dismissed.J SeeMills Industries,Incorporated,108 NLRB283;F N BurtCompany, Inc, 130 NLRB 11154Holmberg, Inc, 162 NLRB 407Neil Amana Food Service, Inc. and FoodStoreEmployeesUnion,Local #347,Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO. Case9-CA-3887.March 1,1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn November 17, 1966, Trial Examiner John P.von Rohr issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the163 NLRB No. 27